Appellee brought suit in detinue against appellant. The suit involved a cow, and the jury returned a verdict in favor of plaintiff, assessed the value of the cow at $25 and fixed the amount of damages for detention at $20. Judgment was rendered accordingly, from which this appeal was taken.
Kelsey, plaintiff, testified that he bought the cow in question from Mrs. Abbie Wise and paid her for it. He offered the evidence of several other witnesses whose testimony tended to corroborate him in every respect.
The defendant testified that he acquired the cow in question. first, under a mortgage purchased by him from one Dr. Flippo, who testified that a Mrs. Pearl Burrows, daughter of Mrs. Wise, had mortgaged the cow to him. There was no testimony tending to show that Mrs. Burrows owned the cow in question. The defendant also testified that he acquired the *Page 552 
cow by purchasing it at a condemnation sale incident to his attachment suit against Mrs. Wise. These matters involved questions of fact for the determination of the jury, and in our opinion the jury returned a proper and correct verdict.
The evidence being in conflict, a jury question was presented. After a careful consideration of all the evidence adduced upon the trial, we are of the opinion it was ample to warrant the jury in rendering verdict for the plaintiff and to sustain the judgment entered in this case.
Appellant complains of errors in the rulings of the court upon the admission of the evidence. We find none which necessitate a reversal of the judgment appealed from. It is true the court allowed the testimony to take a rather wide scope on the trial below, but, as we see it, the court was impartial in every way, and his rulings as to both parties on the evidence were about equally balanced.
This case depended upon a question of fact, and, as stated, we are of the opinion that under the evidence the jury returned the correct verdict. The motion for a new trial was properly overruled.
Affirmed.